DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 2, none of the prior art fairly teaches or suggest a method of fabricating a polycrystalline diamond compact, the method comprising: providing an assembly, the assembly including: a carbide substrate having at least one group VIII metal therein; an alloying material including at least one alloying element having a melting temperature greater than a melting temperature of the at least one group VIII metal; a plurality of bonded diamond grains disposed between the carbide substrate and the alloying material, the plurality of bonded diamond grains defining a plurality of interstitial regions therebetween, at least some of the plurality of interstitial regions having the at least one group VIII metal therein; and heating the assembly to a temperature above the melting temperature of the at least one group VIII metal. It is noted that the prior art teaches similar methods (see Bertagnolli et al. USP 8,236,074). However, there is no suggestion or motivation to modify the prior art to arrive at the claimed invention by using an alloying element with a higher melting point than the Group VIII metal, in combination with the other limitations of the claim. As such independent claim 2 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 13, none of the prior art fairly teaches or suggest a method of fabricating a polycrystalline diamond compact, the method comprising: forming an assembly, the assembly including: a carbide substrate having at least one group VIII metal therein; an alloying material including at least one alloying element having a melting temperature greater than a melting temperature of the at least one group VIII metal; a polycrystalline diamond body disposed between the carbide substrate and the alloying material, the polycrystalline diamond body including a plurality of bonded diamond grains defining a plurality of interstitial regions therebetween, at least some of the plurality of interstitial regions having the at least one group VIII metal therein; and alloying the at least one alloying element with the at least one group VIII material in at least some of plurality of interstitial regions. It is noted that the prior art teaches similar methods (see Bertagnolli et al. USP 8,236,074). However, there is no suggestion or motivation to modify the prior art to arrive at the claimed invention by using an alloying element with a higher melting point than the Group VIII metal, in combination with the other limitations of the claim. As such independent claim 13 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 20, none of the prior art fairly teaches or suggest a method of fabricating a polycrystalline diamond compact, the method comprising: forming an assembly, the assembly including: a carbide substrate having a cementing constituent including at least one group VIII metal; an alloying material including at least one alloying element having a melting temperature greater than a melting temperature of the at least one group VIII metal; a polycrystalline diamond body disposed between the carbide substrate and the alloying material, the polycrystalline diamond body including a plurality of bonded diamond grains defining a plurality of interstitial regions therebetween, at least some of the plurality of interstitial regions having the at least one group VIII metal therein, the polycrystalline diamond body having an interfacial surface bonded to the carbide substrate, an upper surface spaced from the interfacial surface, and a lateral surface extending between the interfacial surface and the upper surface; and alloying the at least one alloying element with the at least one group VIII material in at least some of plurality of interstitial regions, the at least one alloying element including at least one element selected from the group consisting of silver, gold, aluminum, antimony, boron, carbon, cerium, chromium, copper, dysprosium, erbium, iron, gallium, germanium, gadolinium, hafnium, holmium, indium, lanthanum, magnesium, manganese, molybdenum, niobium, neodymium, nickel, praseodymium, platinum, ruthenium, sulfur, antimony, scandium, selenium, silicon, samarium, tin, tantalum, terbium, tellurium, thorium, titanium, vanadium, tungsten, yttrium, zinc, zirconium. It is noted that the prior art teaches similar methods (see Bertagnolli et al. USP 8,236,074). However, there is no suggestion or motivation to modify the prior art to arrive at the claimed invention by using an alloying element with a higher melting point than the Group VIII metal, in combination with the other limitations of the claim. As such independent claim 20 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734